Name: Commission Regulation (EEC) No 3590/87 of 30 November 1987 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/351 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3590/87 of 30 November 1987 fixing the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the export refunds on oil seeds were set by Commission Regulation (EEC) No 3050/87 (n), as amended by Regulation (EEC) No 3282/87 (12) ; Whereas it follows from applying the rules governing the fixing of the refund, as set out in Commission Regulation (EEC) No 261 5/87 (13), to the present situation on the market in oil seeds as regards quotations and prices that, pursuant to Article 4 of Commission Regulation (EEC) No 651 /71 (H), as last amended by Regulation (EEC) No 1815/84 (15), the amount of the refund in ECU and the amount of the final refund in each of the national curren ­ cies must, in the case of colza and rape seed, be fixed as shown in the Annex to this Regulation and that it is not necessary to fix a refund for sunflower seed ; Whereas Article 13 of Regulation (EEC) No 2041 /75 makes provision for the period of validity of certificates fixing refunds in advance to be reduced if the market situation warrants ; whereas in the interests of sound market management a reduction should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 3395/87 (*), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Article 1 1 . The refund amounts for colza and rape seed referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 are indicated in the Annex hereto. 2. No refund is fixed for sunflower seed. 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the follo ­ wing month . Having regard to Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats ('), as last amended by Regulation (EEC) No 2662/87 (10), and in particular Article 13 thereof, Having regard to the opinion of the Monetary Committee ; Article 2 This Regulation shall enter into force on 1 December 1987 . (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p . 7 . 0 OJ No 125, 26. 6 . 1967, p . 2461 /67. (4) OJ No L 264, 23 . 11 . 1972, p . 1 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 323, 13 . 11 . 1987, p . 10 . o OJ No L 167, 25 . 7. 1972, p . 9 . o OJ No L 176, 1 . 7. 1987, p . 30 . O OJ No L 213, 11 . 8 . 1975, p . 1 . (10) OJ No L 252, 3 . 9 . 1987, p . 6 . (") OJ No L 289, 13 . 10 . 1987, p . 20. H OJ No L 309, 31 . 10 . 1987, p . 70. H OJ No L 248 , 1 . 9 . 1987, p. 10. H OJ No L 75, 30 . 3 . 1971 , p. 16. H OJ No L 170, 29 . 6. 1984, p. 46. No L 339/36 Official Journal of the European Communities 1 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 30 November 1987 fixing the export refunds on colza and rape seed (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross refunds (ECU) :  Spain 22,342 22,739      Portugal 27,102 27,499      other Member States 22,600 22,997     2. Final refunds : \ \ \ Seeds harvested and exported from : I  Federal Republic of Germany (DM) 54,97 55,92      Netherlands (Fl) 60,99 62,06      BLEU (Bfrs/Lfrs) 1 082,82 1 101,90      France (FF) 163,06 166,03      Denmark (Dkr) 195,12 198,59      Ireland ( £ Irl) 18,123 18,453      United Kingdom ( £) 12,879 13,140      Italy (Lit) 34 504 35 136      Greece (Dr) 2 048,07 2 073,40      Spain (Pta) 3 408,17 3 469,40      Portugal (Esc) 4 409,32 4 471,75    